Citation Nr: 1759185	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA) claimed as an undiagnosed illness, to include as secondary to service-connected chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a neurological disorder, to include dysphagia, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 17, 1978 to October 29, 1978; December 27, 1990 to June 4, 1991; October 21, 1995 to November 5, 1995; and June 5, 1998 to February 17, 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
   
In July 2015, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
Pursuant to the Board's July 2015 remand, the Veteran was afforded several October 2015 VA examinations to determine the etiologies of his claimed disorders.  The October 2015 examiner opined that the Veteran's OSA was neither related to his service, nor caused by his service-connected COPD.  See October 2016 Sleep Apnea Disability Benefits Questionnaire (DBQ).  Additionally, the October 2015 examiner found that the Veteran did not have a diagnosis of dysphagia.  October 2015 Esophageal Conditions DBQ.  The Board finds these opinions to be inadequate, as the examiner merely relied on the absence of evidence in the Veteran's service treatment records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

Turning to the Veteran's claim of service connection for OSA, to include as secondary to COPD, the Board notes that the October 2015 examiner stated that there were no findings of COPD upon physical examination of the Veteran.  See October 2015 Sleep Apnea DBQ.  The Veteran is service connected for COPD with asthma and recurrent pneumonia.  See May 2017 Rating Decision.  The Board finds that an addendum medical opinion is required to address the potential impact the Veteran's service-connected asthma and recurrent pneumonia may have had on his OSA.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).

On remand, the Veteran should be afforded new VA examinations which addresses the competent and credible statements of the Veteran regarding his
symptomatology during and after service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr, 21 Vet. App. at 307-08 (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility determinations are within the purview of the Board).

Furthermore, the Veteran has asserted in statements and testimony adduced throughout the pendency of the claim that he experienced a continued progression of symptomatology, including difficulty swallowing since his separation from active service.  The Veteran is competent to report that he experienced observable symptomatology during and since separation from service, and the Board finds no basis upon which to consider that he is not credible in this regard.  Layno, 6 Vet. App at 470; 38 C.F.R. § 3.159(a)(2) (2017).

In regard to the Veteran's claim of service connection for a neurological disorder, to include dysphagia, numerous post-service treatment records reflect diagnoses and treatments for dysphagia.  See November 2012 Penn Therapy and Fitness Outpatient Clinical Swallow Evaluation (providing a treatment diagnosis of oropharyngeal dysphagia; February 2013 Penn Medicine Letter (including an impression of abnormal barium swallow); May 2013 Speech Pathology note (stating the initial cause of the Veteran's dysphagia is unknown); December 2015 Buxmont Cardiology Associates Visit Summary (listing dysphagia neurogenic/chronic as a problem).  An addendum medical opinion must be obtained with respect to the Veteran's claim of entitlement to service connection for dysphagia, to include as due to an undiagnosed illness, as set forth below.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.  

The examiner is asked to provide an opinion on the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea had it clinical onset during active service or is related to any in-service disease, event, or injury, to include environmental exposures while serving in Southwest Asia and/or Bosnia.

* In providing this opinion, the examiner must consider and address the VA sleep study in October 2001 (just two years after his separation from service), as well as the Veteran's credible reports that he had difficulty sleeping during his period of active service from June 1998 to February 1999.

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's obstructive sleep apnea was either (i) caused by, or (ii) aggravated, or permanently worsened by, his service-connected upper respiratory conditions, to include COPD with asthma and recurrent pneumonia.  

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

3.  Arrange for the Veteran to undergo a VA Gulf War examination to determine the current nature and etiologies of his claimed neurological disorders, to include dysphagia.  Such examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information letter, dated April 28, 1998 (IL 10-98-010).  Additional specialist examination(s) should be conducted as needed.

The examiner should note and detail all reported neurological disorders.  The examiner should conduct a comprehensive general medical examination, and provide details on the onset, frequency, duration, and severity of all symptoms of neurological disorders, to include dysphagia.

(a)  With respect to the complaint or symptoms of dysphagia, the examiner should specifically state whether the Veteran's dysphagia is attributable to a known diagnostic entity.

(b)  If there is a known diagnosis of a neurological disorder that can be medically explained, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed neurological disability had its clinical onset during active service or is related to any incident of service, to include environmental exposures while serving in Southwest Asia and/or Bosnia.

(c)  If a diagnosis for the Veteran's complaint or neurological disorder to include dysphagia cannot be determined, then the examiner must provide an opinion as to whether the Veteran's dysphagia is a sign or symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness.  Of note, signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, neurologic signs or symptoms and gastrointestinal signs or symptoms.  See 38 C.F.R. §  3.317(b).

* In providing these opinions, the examiner is advised that for VA compensation purposes a current diagnosis includes any diagnosis since the claim was filed.  In this case, the claim was filed December 2010 and all neurological diagnoses since then must be considered, even if they later resolve during the appeal period.  As explained above, the Veteran has consistently been diagnosed with, and treated for, dysphagia, and the examiner should acknowledge and address these findings.  See November 2012 Penn Therapy and Fitness Outpatient Clinical Swallow Evaluation (providing a treatment diagnosis of oropharyngeal dysphagia; February 2013 Penn Medicine Letter (including an impression of abnormal barium swallow); May 2013 Speech Pathology note (stating the initial cause of the Veteran's dysphagia is unknown); December 2015 Buxmont Cardiology Associates Visit Summary (listing dysphagia neurogenic/chronic as a problem).  

* The examiner must consider and address the Veteran's credible reports that he had difficulty swallowing since his separation from active service.  

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





